Exhibit 10.7.2




FORM OF AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT No. [•] (the “Amendment”), effective as ________ (“Amendment
Effective Date”) to the Employment Agreement dated as of [ ][, as previously
amended on [ ]] (the “Agreement”), by and among Aleris International, Inc., a
Delaware corporation (together with its successors and assigns, the “Company”)
and [•] (the “Executive”).


[WHEREAS, the Compensation Committee of the Company previously authorized and
approved an amendment to the Agreement that changed how the Severance Payment
was calculated and also changed when the Severance Payment is payable in the
event that the Company terminates the Executive’s employment thereunder without
Cause, or the Executive terminates his employment thereunder with Good Reason
(collectively, the “Severance Changes”);] 1 


WHEREAS, the Compensation Committee of the Company intends that the Executive’s
severance upon a termination without Cause or with Good Reason generally be
equivalent to and paid in the same manner as the severance that would be
received by the Executive upon a termination due to non-renewal of the term
(after taking into account the requisite notice period) (the “Non-Renewal
Severance Changes”);


WHEREAS, except as otherwise defined herein, capitalized terms used in this
Amendment shall have the same definitions as set forth in the Agreement; and


WHEREAS, the Compensation Committee of the Company desires to approve the
Non-Renewal Severance Changes by amending the Agreement as set forth herein.


NOW THEREFORE, for good and valuable consideration, the Executive and the
Company agree as follows:


1.
Amendment.



APPLICABLE TO MESSRS. RYCHEL, KEOWN AND CLEGG, AND MS. POLMANTEER


[Section 5(d) is hereby deleted in its entirety and replaced as follows:


Non-Renewal by the Company. If the Company elects, pursuant to the first
sentence of Section 3 of this Agreement, not to extend the Employment Period and
the Executive’s employment hereunder ends on the Scheduled Termination Date,
then subject to Section 5(f) hereof, the Executive shall be entitled to receive:
(i) the Accrued Benefits, to be paid/provided in accordance with the terms of
the applicable plan, program, agreement or benefit or as required by law; (ii) a
cash payment (the “Non-Renewal Payment”) equal to one (1) times the sum of (x)
the annual Base Salary as of the Scheduled Termination Date (disregarding, for
this purpose, any reduction in the Base Salary that occurred after the Amendment
Effective Date) and (y) the annual Target Bonus as of the Scheduled Termination
Date (disregarding, for the purpose of


1NTD: Not applicable for Keown.

--------------------------------------------------------------------------------




determining the Target Bonus, any reduction in Base Salary that occurred after
the Amendment Effective Date), to be paid in substantially equal installments
consistent with the Company’s payroll practices over the twelve (12) months
following the Scheduled Termination Date, with any installment due to be paid
prior to the date that the condition described in Section 5(f)(i) has been
satisfied being accumulated and paid within fifteen (15) days after such
condition is satisfied, and with the last installment being paid on or before
the twelve (12) month anniversary of the Scheduled Termination Date, provided,
however, that if the Company’s payroll practices change after the Executive has
begun to receive payments under this Section 5(d), the Executive shall continue
to receive payments in accordance with the schedule in effect at the time that
the Executive began to receive payments under this Section 5(d); and (iii)
Welfare Benefits Continuation for the twelve (12) month period following the
Scheduled Date of Termination; provided, further, however, notwithstanding the
foregoing, if termination of employment is in anticipation of or within twelve
(12) months following a Change of Control (as defined in the LTIP, as amended),
the Non-Renewal Payment will be paid in a cash lump sum within thirty (30) days
following the Date of Termination, to the extent permissible under the rules
regarding a “short-term deferral” within the meaning of Treasury Regulations
Section 1.409A-1(b)(4) of the Code and “separation pay plans” within the meaning
of Treasury Regulations Section 1.409A-1(b)(9) of the Code, or as otherwise
would not subject the Executive to taxes under Section 409A of the Code. For
purposes of the foregoing, a termination of employment will be deemed to be “in
anticipation of” a Change of Control if such termination is for the principal
purpose of avoiding or evading the Company’s or Parent’s compensation
obligations that would arise upon a termination following a Change of Control.]
2


APPLICABLE TO MR. STACK


[Section 5(d) is hereby deleted in its entirety and replaced as follows:
    
Non-Renewal by the Company. If the Company elects, pursuant to the first
sentence of Section 3 of this Agreement, not to extend the Employment Period and
the Executive’s employment hereunder ends on the Scheduled Termination Date,
then subject to Section 5(f) hereof, the Executive shall be entitled to receive:
(i) the Accrued Benefits, to be paid/provided in accordance with the terms of
the applicable plan, program, agreement or benefit or as required by law; (ii)
the Prior Year Bonus (to the extent not yet fully paid), to be paid in cash only
when annual bonus amounts are paid to other senior executives of the Company
generally but in no event later than two and one-half (2-1/2) months following
the calendar year with respect to which such Prior Year Bonus was earned; and
(iii) a cash payment (the “Non-Renewal Payment”) equal to three (3) times the
sum of (x) the annual Base Salary as of the Scheduled Termination Date
(disregarding, for this purpose, any reduction in the Base Salary that occurred
after the Amendment Effective Date) and (y) the annual Target Bonus as of the
Scheduled Termination Date (disregarding, for the purpose of determining the
Target Bonus, any reduction in Base Salary that occurred after the


2NTD: Applicable to all U.S. NEOs other than Stack.

--------------------------------------------------------------------------------





Amendment Effective Date), to be paid in substantially equal installments
consistent with the Company’s payroll practices over the twenty-four (24) months
following the Scheduled Termination Date, with any installment due to be paid
prior to the date that the condition described in Section 5(f)(i) has been
satisfied being accumulated and paid within fifteen (15) days after such
condition is satisfied, and with the last installment being paid on or before
the twenty-four (24) month anniversary of the Scheduled Termination Date,
provided, however, that if the Company’s payroll practices change after the
Executive has begun to receive payments under this Section 5(d), the Executive
shall continue to receive payments in accordance with the schedule in effect at
the time that the Executive began to receive payments under this Section 5(d);
and (iv) Welfare Benefits Continuation for the twenty-four (24) month period
following the Scheduled Date of Termination, in accordance with Section
5(a)(i)(D); provided, further, however, notwithstanding the foregoing, if
termination of employment is in anticipation of or within twelve (12) months
following a Change of Control (as defined in the LTIP as modified by Section
2(c)(iv) hereof)), the Non-Renewal Payment will be paid in a cash lump sum
within thirty (30) days following the Date of Termination, to the extent
permissible under the rules regarding a “short-term deferral” within the meaning
of Treasury Regulations Section 1.409A-1(b)(4) of the Code and “separation pay
plans” within the meaning of Treasury Regulations Section 1.409A-1(b)(9) of the
Code, or as otherwise would not subject the Executive to taxes under Section
409A of the Code. For purposes of the foregoing, a termination of employment
will be deemed to be “in anticipation of” a Change of Control if such
termination is for the principal purpose of avoiding or evading the Company’s or
Parent’s compensation obligations that would arise upon a termination following
a Change of Control.] 3 


1.
Other.     Except as amended hereby, the Agreement shall remain in full force
and effect.







[Signature Page Follows]




3NTD: Applicable to Stack only.

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.






EXECUTIVE




______________________________
[Executive]








ALERIS INTERNATIONAL, INC.


                            


By:______________________________















